Citation Nr: 0611278	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-19 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture to the right distal tibia, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as secondary to asbestos exposure.

3.  Entitlement to service connection for atrial fibrillation 
and congestive heart failure, claimed as secondary to chronic 
obstructive pulmonary disease and asbestosis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1943 to February 
1947, and from August 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT

1.  The veteran's residuals of a fracture to the right distal 
tibia do not demonstrate more than moderate limitation of 
motion of the ankle.  He does not have ankylosis of the 
joint; nor does he experience incapacitating exacerbations 
due to the service-connected tibial disability. 

2.  The probability of the veteran's exposure to asbestos 
during service is minimal, given the findings of the National 
Personnel Records Center as well as the veteran's own 
historical accounts of significant post-service exposure. 

3.  The veteran's chronic obstructive pulmonary disease was 
first manifested many years after service and has not been 
medically related to his service. 

4.  The veteran's atrial fibrillation and congestive heart 
failure were first manifested many years after service and 
have not been medically related to his service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture to the right distal tibia are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5271 (2005).

2.  Chronic obstructive pulmonary disease was not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  Atrial fibrillation and congestive heart failure were not 
incurred or aggravated in the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in correspondence dated in July 
2001, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran regarding his service connection 
and increased rating claims under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).  While the veteran was 
not instructed to "submit any evidence in his possession 
that pertains to the claims," he was advised to notify VA of 
any information or evidence in support of his claims that he 
wished VA to retrieve for him.  With respect to his service 
connection claim, he was also specifically asked to provide 
any evidence he had showing he was exposed to asbestos in the 
military.  In response to this letter, in the same month, the 
veteran submitted a statement in support of his claim with 
then-current medical evidence of his disabilities.  

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran 
referable to his service connection claims.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

Regarding the duty to assist, VA has done everything 
reasonably possible to assist the veteran with respect to his 
claims for benefits.  Service personnel and medical records 
have been associated with the claims file.  All identified 
and available post-service treatment records, to include from 
private and VA sources, have been secured also.  The veteran 
has been medically evaluated in conjunction with his claims.  

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Residuals of a fracture to the right distal tibia are 
currently rated at 10 percent under DC 5010-5271.  DC 5010 
provides for a higher, 20 percent, rating based on traumatic 
arthritis shown by x-ray, as is the case here.  See May 2003 
x-ray report.  To achieve it, the evidence would need to 
demonstrate involvement of two or more major joints or two or 
more minor joint groups, with incapacitating exacerbations.  
VA clinical records dated from November 2000 to November 
2004, and private clinical records, dated from May 2001 to 
October 2005, are silent for treatment for the veteran's 
right tibia fracture residuals.  The veteran has reported 
difficulty standing for long periods of time.  However, this 
has been in the context of treatment for degenerative joint 
disease of the right knee, which was specifically found to be 
not related to the veteran's service-connected right tibia 
disability.  See rating decisions dated in March 2002 and 
June 2004.  As the veteran has not reported any exacerbations 
referable to his right tibia and ankle, a higher evaluation 
is not warranted under this code.

DC 5271 provides a 20 percent rating for marked limited 
motion of the ankle.  Any rating higher than that requires 
ankylosis of the ankle joint, which has not been shown for 
this veteran.  The veteran underwent VA medical examination 
in May 2003, at which time his ankle's range of motion was 
unlimited, measuring 0 to 20 degrees dorsiflexion and 0 to 45 
degrees plantar flexion.  In January 2004, his plantar 
flexion had lessened to 20 degrees, but he had better than 
normal dorsiflexion.  These figures are not reflective of 
marked limitation of motion.  Further, given that the 
veteran's extensive treatment records are silent for 
complaints referable to his right tibia and resulting ankle 
pain, it does not appear that the veteran's disability 
picture more nearly approximates that contemplated by the 
higher rating.  Thus, a rating in excess of 10 percent is not 
warranted. 

Service Connection

The veteran contends that while in service in the Navy, he 
was exposed to asbestos on the ships on which he was 
stationed, and that the chronic obstructive pulmonary disease 
(COPD) he later was found to have is the direct result of 
that exposure.  He therefore seeks service connection for the 
disorder.  

In order to establish service connection, there must be 
medical evidence of a current disability; medical evidence of 
an in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran's service personnel records confirm that he 
worked as a Boatswain's Mate, a Coxswain, and a Bow Hook 
during his naval service.  In November 2001, the Navy Medical 
Liaison Office of the National Personnel Records Center 
(NPRC) confirmed that the veteran's duties were largely 
confined to the decks of ships.  The NPRC further stated 
that, given his military occupation, the probability of the 
veteran being exposed to asbestos was minimal.

In June 1994, the veteran began experiencing pulmonary 
problems and reported his medical history to his private 
physician, indicating that he "had asbestos exposure most of 
his life as a construction worker."  The record reveals that 
the veteran was a bricklayer after service.  The veteran 
further reported that he had a six-month period in which he 
"lined an entire plant with asbestos," which involved  
sawing asbestos sheets and applying them.  He also had 
started smoking "at a very young age of under 10 years" and 
smoked between a pack and a pack and a half a day for the 
prior 50 to 60 years.  The veteran did not report any 
exposure while in the Navy at that time.  Pulmonary function 
testing revealed obstructive airway disease.  Asbestosis was 
confirmed in December 1994.

In May 1997, the veteran underwent a private pulmonary 
occupational evaluation at which time he gave a detailed 
occupational history.  He reported being in the Navy from the 
age of 16 until he was 20 and specifically denied asbestos 
exposure during that time.  He recalled that his only 
exposure was a period of two months in 1954 when working at a 
plant at which he was tasked with covering the outside of a 
boiler, which was about 12-15 floors high and about 40 feet 
in diameter, with asbestos sheets.  He remembered asbestos 
fibers and dust raining down on him.

In January 2003, the veteran submitted his own Internet 
research on the hazards of his post-service profession of 
bricklaying, which included exposure to asbestos.

While the veteran has a current diagnosis of COPD which has 
been linked to asbestosis, the record is negative for an 
incident in service to which this disability may be linked.  
Service personnel records indicate he was likely not exposed 
to asbestos during his tenure in the Navy.  Furthermore, 
service medical records do not demonstrate any disease of the 
lung or the pulmonary system in general.  In fact, the 
veteran appears to have developed COPD in 1994, nearly 50 
years after separation from service, and after significant 
post-service asbestos exposure.  

It is noted that a November 10, 2005 letter of record states 
that the veteran now has cancer of his right lung and 
suggests that it was caused by the asbestosis he received 
when exposed during his service with the Navy.  However, it 
is entirely unclear who wrote this letter, as it has no 
signature, either written or typed.  Additionally, assuming 
that the letter is by a competent medical professional, it 
appears to be based solely on the veteran's statement that he 
was exposed, which is not supported by the military records.  
Therefore, this letter is not credible on the issue at hand.  

Without any indication that the current disability may be 
associated with an in-service injury or event, further 
development is not warranted.  See 38 C.F.R. § 3.159(c)(4) 
(2005).  As the preponderance of the evidence is against the 
veteran's claim of in-service exposure to asbestos leading to 
COPD, the benefit of the doubt provision does not apply.  
Service connection is not warranted.

The veteran further contends that he is entitled to service 
connection for his atrial fibrillation and congestive heart 
failure, as these conditions are secondary to his COPD.  
Because service connection has not been established for the 
underlying disease, secondary conditions cannot be found to 
warrant service connection on that basis.  Additionally, 
service medical records are negative for complaint, treatment 
or diagnosis of a heart condition of any kind.  The earliest 
documented treatment for heart problems is in June 1991, at 
which time the veteran had an abnormal electrocardiogram and 
episodes of congestive heart failure.  There is simply 
nothing to suggest, however, that the veteran's current heart 
disorders are related to his service in the Navy.  Thus, the 
preponderance of the evidence is against the veteran's 
secondary claim as well; therefore, the benefit of the doubt 
provision does not apply.  Service connection is not 
warranted. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture to the right distal tibia is denied.

Service connection for chronic obstructive pulmonary disease 
is denied.

Service connection for atrial fibrillation and congestive 
heart failure is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


